DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 08/14/2018, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Publication 2017/014055 A1); in view of Fitzgibbon (U.S. Patent Publication 2017/0059708 A1).
Regarding claim 1, Zhang teaches a method for detecting an object in a housing (Zhang: Abstract, [“…calculating an estimated fullness of the shipping container based on the loaded-container-portion volume and a capacity of the shipping container; and (f) outputting the calculated estimated fullness of the shipping container.”]) comprising:
determining a first scene inside the housing using a sensor, wherein the housing is empty during determination of the first scene (Zhang: FIGS. 2A-2B; ¶56 [“FIGS. 2A and 2B, and the 
determining, by a processor, a second scene inside the housing using the sensor (Zhang: FIG. 6; ¶43 [“…an architectural view of an example computing device…includes a communications interface 602, a processor 604, data storage 606…”]; FIGS. 2A-2B; ¶56-57 [“…the depth dimension of the shipping container that is used to derive a loaded-container-portion depth value from an unloaded-container-portion depth value for a given grid element is a grid-element-specific depth dimension that is based on a corresponding grid element in a reference empty-container point cloud…the computing system 600 calculates a loaded-container-portion volume of the shipping container by aggregating the respective loaded-container-portion grid-element volumes that were calculated at step 706, giving a result that corresponds to what volume (in, e.g., cubic meters) of the shipping container has been loaded.”]);
determining, by a processor, a second scene inside the housing using the sensor (Zhang: FIG. 6; ¶43 [“…an architectural view of an example computing device…includes a communications interface 602, a processor 604, data storage 606…”]; FIGS. 2A-2B; ¶56-57 [“…the depth dimension of the shipping container that is used to derive a loaded-container-portion depth value from an unloaded-container-portion depth value for a given grid element is a grid-element-specific depth dimension that is based on a corresponding grid element in a reference empty-container point cloud…the computing system 600 calculates a loaded-container-portion volume of the shipping container by aggregating the respective loaded-container-portion grid-element volumes that were calculated at step 706, giving a result that 
comparing, by the processor, the first scene with the second scene (Zhang: FIG. 7; ¶49 [“…FIG. 7 depicts a method 700 that includes steps 702, 704, 706, 708, 710, and 712, and is described below by way of example as being carried out by the computing system 600 of FIG. 6, though in general the method 700 could be carried out by any computing device…”]; ¶58 [“At step 710, the computing system 600 calculates an estimated fullness of the shipping container based on (i) the loaded-container-portion volume that was calculated at step 708 and (ii) a capacity of the shipping container. In particular, the estimated fullness of the shipping container may be calculated as the loaded-portion volume of the shipping container divided by the capacity of the shipping container. The capacity of the shipping container could be determined in multiple different ways, some of which are described below in connection with FIG. 8.”]);
determining, by the processor, a presence or an absence of the object in the housing based on a result of comparing the first scene with the second scene (Zhang: FIG. 1; ¶49 [“…the shipping container 102 contains objects (e.g., boxes and/or other packages) 106.”]; FIGS. 7-8; ¶57-58 [“…empty space that is now inaccessible due to packages being stacked in the way would be counted as loaded right along with space in the shipping container that is actually occupied by a given package.”] {The boxes and/or packages disclosed by Zhang are analogous to the “object,” recited in the claim(s).});
Zhang additionally discloses “a number of depth-sensing techniques that could be implemented by the depth sensor 104, perhaps using stereo triangulation, perhaps using time of flight.” (Zhang: ¶33.). 
However, Zhang is silent as to explicitly disclosing a time of flight sensor. 
Abstract).  Therein, Fitzgibbon discloses a time-of-flight analysis system that includes a receiver for detecting time-of-flight information for performing time-of-flight analysis from which a comparison is performed (Fitzgibbon: FIGS. 1-3; ¶41-45 [“…the processing device 205 can determine a signal-received time by implementing a time-of-flight analysis. The processing device 205 then compares the signal-received time to the time window stored in the memory 204 to determine whether the portion of signal was received within the time window. Signals received by the receiver 202 outside of the time window are ignored, as discussed in greater detail below. The processing device 205 also compares a characteristic of the signal received at the receiver 202 to the baseline signal characteristic stored in the memory 204.  More specifically, the processing device 205 compares a characteristic of the portion of the signal received within the time window to the baseline signal characteristic.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a time of flight sensor, disclosed by Fitzgibbon into Zhang, with the motivation and expected benefit of utilizing time of flight sensors which measure three-dimensional scenes contained in a housing for determining the presence of at least one object contained in a housing.  This method for improving Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Fitzgibbon.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Fitzgibbon to obtain the invention as specified in claim 1.
Regarding claims 8, 12, and 17, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 4, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses determining, by the processor, that the object is present in the housing, and determining, by the processor, a volume occupied by the object in the housing (Zhang: FIG. 7; ¶52 [“At step 706, the computing system 600 calculates a respective loaded-container-portion grid-element volume for each grid element. The computing system 600 may do so by first determining a respective loaded-container-portion grid-element depth value for each grid element, and then determining each respective loaded-container-portion grid element volume for each grid element by multiplying the particular grid element's area by the particular grid element's respective loaded-container-portion grid-element depth value.”]).  
Regarding claims 10 and 19, each claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses determining, by the processor, a degree of occupancy of the housing (Zhang: FIG. 7; ¶52 {See above.}).  
Regarding claims 11 and 20, each claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  Zhang discloses determining multiple scenes inside a housing, where the housing is empty during determination of at least one of the scenes (Zhang: FIGS. 2A-2B; ¶56 {See above.}); comparing subsequent scenes, determining the presence or the absence of the object in the housing based on a result of comparing the subsequent scenes; and determining a See above.}).  Fitzgibbon discloses a time-of-flight system that includes multiple receivers for receiving time-of-flight information (Fitzgibbon: FIGS. 1-3; ¶22 [“…The head unit includes a receiver (not shown) having an antenna 111 to facilitate receiving transmissions from one or more remote platforms such as transmitter 112.”]; ¶28 [“…Referring now to FIG. 2, the obstacle detection system 115 includes an emitter 201 configured to emit a signal, and a receiver 202 configured to receive at least a portion of the signal.”]).
However, Zhang is silent as to explicitly teaching third and fourth scenes. However, MPEP 2144.04 (VI)(B) “Duplication of Parts,” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The third and fourth scenes as recited in claim 6 do not produce new and unexpected result.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Fitzgibbon to obtain the invention as specified in claim 6.
Regarding claims 13, 14, and 15, each claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  Zhang further discloses each of the first scene and the second scene comprises a three-dimensional scene (Zhang: FIGS. 3-4; ¶35-36 [“FIG. 3 depicts a loaded-container point cloud, in accordance with some embodiments. In particular, FIG. 3 depicts a 3D 
Regarding claim 16, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Claims 2-3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Fitzgibbon; and further in view of Tudhope (U.S. Patent Publication 2018/0033281 A1).
Regarding claim 2, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  However, Zhang, in view of Fitzgibbon, is silent as to explicitly disclosing repeating the determining the second scene inside the housing at a regular interval.
Tudhope discloses an ultrasonic pool occupant sensing device (Tudhope: Abstract.)  Therein, Tudhope discloses comparing a stored reference signal and a newly acquired signal at regular intervals for determining a scene (Tudhope: FIGS. 6-7; ¶81 [“The device (700) can be configured to learn the physical characteristics of individual pools, e.g., the geometry of the pool and presence of structures such as ladders etc., by the returned signal which will be stored as the reference signal. The timer unit (105) of the digital processing unit (104) sends a timing signal to the driver (103) of the front end electronics system (102) at intervals regular or irregular to monitor the pool. By comparing the stored reference signal and the newly acquired signal, the control unit can detect intrusion in the pool.”]).

Regarding claim 18, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Zhang, in view of Fitzgibbon and Tudhope, teach all the limitations of the parent claim 2 as shown above.  Zhang discloses determining that the object is present in the housing, and determining whether the object has been removed from the housing based on a result of comparing the first and second scenes (Zhang: FIG. 1; ¶49; FIGS. 2A-2B; ¶56; FIGS. 7-8; ¶52, ¶57-58 {See above.}).  
Tudhope discloses comparing successive second scenes obtained from repeating the determining the second scene inside the housing at the regular interval (Tudhope: FIGS. 6-7; ¶81 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of comparing successive second scenes obtained from repeating the determining the second scene inside the housing at the regular interval, disclosed by Tudhope, into Zhang, as modified by Fitzgibbon and Tudhope, with the motivation and 

Regarding claim 9, Zhang, in view of Fitzgibbon, teach all the limitations of the parent claim 1 as shown above.  Tudhope discloses comparing executing a timeout step that causes the time of flight sensor to repeat determinations of the second scene at regular intervals (Tudhope: FIGS. 6-7; ¶81 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of executing a timeout step that causes the time of flight sensor to repeat determinations of the second scene at regular intervals, disclosed by Tudhope, into Zhang, as modified by Fitzgibbon, with the motivation and expected benefit of readily and frequently determining any change in occupancy of the housing.  This method for improving Zhang, as modified by Fitzgibbon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tudhope.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Zhang and Fitzgibbon and Tudhope to obtain the invention as specified in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2005/0133699A1, to Miremadi, is directed to indicating a door obstacle sensor in which an optical transmitter and a receiver are located on the same side of an entranceway, and a retroreflector is placed on the opposite side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864